Title: To George Washington from Major General John Armstrong, 19 December 1777
From: Armstrong, John
To: Washington, George



Dear General
Camp near Spring Tavern [Pa.] 19th Der 1777

This day or tomorrow I design moving Over to the Bethlehem or rather the Eastown Road & near the Shamany & Shou’d have moved Sooner, had the weather & Other impediments permitted—the removal of Sick Soldiers & fragments of Continental Stores, with the Scarcity of Waggons to procure Our provisions have Stood in the way.
Coll Pickering writes me that two or three hundred Arms, Tents &c. were left & yet remains at Mr Morris’s (where Head Quarters Once was) by the Pennsylvania Militia—That those Arms may have been Occupied by the Militia of Maryland or Virginia or both, as both recd Arms the property of this State, is very probable, but by Pennsylvanians they were not left there, or if they had shou’d not have remaind I shall early attend to & remove them—I’m told there are Several good Waggons lies on your last encamping ground near Mr Emlens, and also at or near Mr Morrises, and no doubt at Various other places, things of importance have been left in the Quarter master Generals department, without any after notice—these in the two places mention’d will be carried off by the neighbours if not Sent for, and it’s not in my power to attend to them without neglecting things of greater importance, except yielding a Guard from the Battn which will be at or not far from the Bridge on the Egypt Road.
There are also ten or fifteen Waggon Loads of Entrenching Tools,

Horse Shoe’s &c. for Major Ricees, near Major Henrys, about which Rice is uneasy, they will be easily moved over by Paulings to the rear of the Army.
The people are now begining to Crowd upon me from the Delaware Side, particularly from the Whiggs of Neshamany & near the Cross Roads—I must immediately attend to these parts—And Shall at the next Quarters, attempt the best General arrangement or dispossition for the Winter in my power, being So far happy as to be able firmly to believe, that a possession of every Capitol Road (of which I find there are Nine) & perhaps Some by-roads too, is the only elligible measure in Our Circumstances—The next Idea will be their common duty & Station of their respective Pickquets. Beside these there must be Some kind of Centeral Camp or Head Quarters, from which Occasional Orders & Supplys must issue & to which reports will be made: but how to ⟨fe⟩ed or Supply these various detachments with any regularity & certainty I cannot yet ⟨we⟩ll devise—I design before the troops are dispersed as above, to make a report or two to bring off Some Cattle convenient to the Enemy if any Such are to be found.
I have Sent off a Battn to the Newtown Road—Shall leave another here who must maintain the Picquet at the White Marsh Church Patrole &c. The Picquet at Barren Hill Church must be held from the Regimt at the Bridge. When leisure admits I shall be greatly Obliged by yr Excellencies thoughts & Correction of the Outlines above—The Hyde-Master has not called on me—I shall Send an Officer to Germantown, to beat the Bush about the number of the Tan fats, State of the leather &c. & write You again—Inclosed the Examination of Young Bush on his acct to be kept Secret. I am Most respectfully Your Excellencys Most Obedt Servt

John Armstrong

